Citation Nr: 0126101	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-03 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.

The veteran had indicated that he desired both a RO and a 
Board hearing in this case.  However, in correspondence 
received in May 2000, the veteran indicated that he no longer 
desired any hearing on this matter.

The Board notes that entitlement to housebound benefits was 
denied in an April 1998 rating decision.  Subsequent 
statements received by the RO in May 1998 are unclear as to 
whether the veteran has indicated an intent to file a Notice 
of Disagreement regarding the issue of entitlement to 
housebound benefits.  As such, the Board refers this matter 
back to the RO for clarification and any appropriate action.  


FINDINGS OF FACT

1.  In an unappealed August 1995 decision, the RO denied 
service connection for a back disorder.  

2.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision, when viewed in the 
context of the entire record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.302 (2001).

2.  The evidence received subsequent to the August 1995 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
back disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for a low back 
disorder on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection for this disorder was first considered and 
denied by the RO in an August 1995 rating decision.  The 
veteran was advised of this decision and of his appellate 
rights, but did not appeal this decision.  Therefore, the 
August 1995 decision became final.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.302 (2001).

The RO received the veteran's request to reopen his claim in 
May 1997.  By rating decision dated October 1997, the RO 
denied the request to reopen on the grounds that the veteran 
failed to submit new and material evidence.  The RO treated 
the veteran's January 1998 statement as a Notice of 
Disagreement, and the veteran's appeal was initiated.  

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
RO has informed the veteran of the evidence needed to reopen 
his claim and to establish service connection, as set forth 
in the rating decision, Statement of the Case, and 
Supplemental Statements of the Case.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The Board 
notes that the veteran has made a vague reference to "lost 
medical records."  However, the Board finds that the 
veteran's service medical records are intact, and that there 
is nothing to indicate to the Board that private medical 
records or VA medical records are missing from the file.  
Furthermore, the veteran did not supply any specific 
information about treatment records that may be missing or 
any information regarding a specific facility that may have 
missing medical records.  As such, under these circumstances, 
the Board finds that although the RO did not specifically 
apply the VCAA, the requirements under the VCAA have been 
satisfied, and this case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  As such, the Board 
will proceed with appellate review.
 
According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that the definition of "new and material 
evidence," as set forth in 38 C.F.R. § 3.156(a) was recently 
amended.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.156(a)).  However, that 
new definition is only applicable for claims to reopen that 
were received on or after August 29, 2001, and as such, is 
not applicable in the present case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim). 

As noted earlier, the veteran claims he is entitled to 
service connection for a back disorder, which he claims had 
its onset during active service.  Service connection means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease or disorder diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In the August 1995 rating decision, the RO determined that 
the medical evidence then of record did not link the 
veteran's back disorder to his military service.  The 
evidence associated with the file at the time of that 
decision included the veteran's service medical records, and 
VA medical records.  On the report of medical history portion 
of the veteran's May 1972 entrance examination, the veteran 
mentioned occasional low back pain in the morning.  Clinical 
evaluation of the veteran's spine was reported as normal.  
Service medical records were negative for back complaints, 
treatments, or disorders, and clinical evaluation of the 
veteran's spine was normal on the May 1975 service separation 
examination.  VA medical records dated May 1995 indicated 
that the veteran had degenerative joint disease at L5-S1.

The relevant evidence associated with the claims file 
subsequent to the August 1995 rating decision includes 
various statements from the veteran reasserting his belief 
that his back disorder was related to service.  VA medical 
records dated April 1997 include an MRI study of the spine, 
which revealed multiple levels of degenerative disc disease, 
and severe central spinal stenosis.  Subsequently submitted 
evidence also includes medical records from Robert L. Rosser 
dated from May 1997 through May 1998 which indicate that the 
veteran had been treated by Dr. Rosser for chronic low back 
pain for over a year.  Dr. Rosser reported that the veteran 
had a severe lumbar radiculopathy at L5-S1 from a moderately 
severe spinal stenosis secondary to a herniated disc.  At a 
July 1997 VA spinal examination, the veteran gave a history 
of injuries to his back while in service.  The examiner noted 
lumbar area tenderness, and moderate pain in the back.  The 
veteran was diagnosed with lumbar degenerative disc disease 
and spinal stenosis with peripheral neuropathy severely 
disabling.  Also included are two statements from the 
veteran's fiancée which attest that the veteran currently 
suffers from back pain.  

Based on the foregoing evidence, the Board finds that the 
veteran has failed to submit new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a back disorder.  The evidence missing at the 
time of the August 1995 rating decision was medical evidence 
that showed that the veteran's back disorder was in some way 
related to service or that arthritis was manifested within 
one year of separation from service.  The newly submitted VA 
medical records, private medical records, and lay statements 
only establish the existence of a back disorder.  The record 
at the time of the August 1995 rating decision clearly 
drmonstrated that the veteran had a back disorder at that 
time.  The additional evidence does not provide a competent 
medical opinion attributing a present back disorder to the 
veteran's service or show that arthritis was manifested 
within one year of separation from service.  As such, the new 
evidence is essentially cumulative and redundant of 
previously considered evidence.  

In short, the evidence presented by the veteran is not so 
significant that it must be considered in order to fairly 
decide the merits of the appeal.  The additional evidence 
adds no information to the record that was unknown at the 
time of the August 1995 decision.  Accordingly, the Board 
concludes that new and material evidence has not been 
presented to reopen the previously disallowed claim for 
service connection for a back disorder, and the appeal is 
denied.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

